Citation Nr: 0309963	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  98-10 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a rating in excess of 10 percent for 
recurrent epididymitis.

3.  Entitlement to an effective date earlier than February 9, 
1999, for the grant of special monthly compensation for loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1986 to November 1989.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions in September 1997, December 1999, and June 2000 by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In the September 
1997 rating decision the RO, among other things, denied 
service connection for asthma and recurrent epididymitis.  In 
December 1999, the RO granted service connection for 
recurrent epididymitis, rated noncompensable.  A June 2000 
hearing officer's decision granted a 10 percent rating for 
recurrent epididymitis and also entitlement to special 
monthly compensation for loss of use of a creative organ, 
effective from February 9, 1999.  In September 2000, the 
Board found the veteran had submitted a well-grounded claim 
for service connection for asthma and remanded this issue, as 
well as, the issue of a rating in excess of 10 percent for 
recurrent epididymitis for additional development.  
Subsequently, the veteran perfected an appeal as to an 
effective date earlier than February 9, 1999, for the grant 
of special monthly compensation for loss of use of a creative 
organ.  In October 2002, the veteran testified at a personal 
hearing before the undersigned.  A transcript of that hearing 
is of record.  

The issues of entitlement to a rating in excess of 10 percent 
for recurrent epididymitis and to an effective date earlier 
than February 9, 1999, for the grant of special monthly 
compensation for loss of use of a creative organ are 
addressed in a remand which follows this decision.





FINDING OF FACT

A evidence establishes that asthma pre-existed service and 
did not increase in severity during service.


CONCLUSION OF LAW

Service connection for asthma is not warranted.  38 U.S.C.A. 
§§ 1131, 1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran and his 
representative were notified of the VCAA provisions by 
correspondence dated in February 2001.  The RO has also 
advised the veteran of the evidence necessary to substantiate 
his claim by various other documents during the course of 
this appeal.  These documents adequately notified him of the 
evidence necessary to substantiate the service connection 
matter on appeal and of the action to be taken by VA.  As the 
veteran has been kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure, there is 
no further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent VA 
compensation examinations pertinent to his claim in December 
1998 and October 2000.  Although he asserts that the October 
2000 examination did not comply with September 2000 Board 
remand instructions, no probative evidence has been provided 
demonstrating the VA examiner is not a specialist in 
respiratory diseases.  The RO request for examination 
specifically requested a respiratory specialist examination 
and there is no indication, other than the veteran's 
unsupported assertions, that such examination was not 
provided.  The Board also notes that a review of the record 
reveals the veteran's October 2002 testimony that the October 
2000 examiner was the same examiner who had previously seen 
him is not factually accurate.  Therefore, the Board finds 
that the medical evidence is sufficient for an adequate 
determination in this matter.  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show that in an October 1986 pre-
induction examination report of medical history the veteran 
denied a history of asthma.  During service he was treated 
for upper respiratory infection, bronchitis, and a common 
cold.  In a September 1989 report of medical history the 
veteran noted a history of asthma.  He stated that he had 
asthma as a child, but that he last experienced asthma 
symptoms when he was approximately 17 years old.  The 
veteran's August 1989 medical evaluation board examination 
revealed normal clinical evaluations of the mouth, throat, 
and lungs.  VA examination in February 1990 revealed a normal 
respiratory system.

Private medical records dated in January 1997 show the 
veteran reported a history of asthma, but that he stated he 
had not experienced any problems over the last several years.  
The physician's diagnosis was sinusitis with severe asthma 
exacerbation.  Subsequent private and VA treatment records 
show continued treatment for asthma, without opinion as to 
etiology.

Private medical correspondence dated in May 1997 noted the 
veteran had been treated for bronchial asthma as a child.  
The physician reported a review of records showed treatment 
was provided in October 1968, July 1972, and December 1980.  

In his June 1998 substantive appeal the veteran asserted that 
his pre-existing asthma was aggravated by active service.  

At his personal hearing in November 1998 the veteran 
testified that he had asthma prior to service, but that he 
had been able to participate in sports.  He stated that he 
began to experience severe asthma symptoms within 6 weeks of 
his entry on active duty and that he used over-the-counter 
medication for relief.  He claimed he was on sick call for 
this disorder during service at Fort Gordon and Fort Jackson.  
He reported he began using prescription inhalers in 
approximately 1993, and that he presently experienced symptom 
flare-ups twice per month.  He stated, in essence, that he 
had self-treated the disorder immediately after service and 
that he had been discouraged from filing an earlier VA claim.

On VA examination in December 1998 the veteran reported a 
history of asthma prior to service that became worse during 
service.  It was noted that he used prescription inhalers.  
Examination of the chest revealed expiratory wheezes, 
bilaterally.  Breath sounds were slightly obtunded, possibly 
due to obesity.  In response to a January 1999 RO request for 
clarification, the examiner noted the veteran's claims file 
and service medical records had been reviewed.  It was noted 
that service medical records were silent as to asthma, but 
that the veteran certainly had asthma at present that was 
fairly severe.  The examiner stated that further comment as 
to the matter would required unwarranted speculation.

VA examination in October 2000 noted a review of the evidence 
of record revealed a long history of asthmatic bronchitis, 
but that the veteran's pre-service bronchial asthma was not 
shown to have been awfully symptomatic.  It was noted that 
service medical records revealed the veteran had been seen in 
1986 and in February 1987 for respiratory problems, but that 
those records did not show he was on medication at that time.  
The diagnosis was history of bronchial asthma without present 
signs or symptoms.  The examiner opined that there was no 
evidence that the veteran's pre-existing asthma had increased 
in severity because of active service. 

Private medical correspondence dated in January 2003 noted 
the veteran had a past history of mild to moderate persistent 
asthma requiring medication twice per day, and that with 
medication his symptom flare-ups had been reduced from almost 
daily to just a few times per month.  The physician stated 
that she had no records of the veteran's asthma symptoms 
prior to or during active service, but that he reported a 
distinct worsening of symptoms traveling though various 
southern states at that time.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

For the purposes of Section 1131, every person employed in 
the active military, naval, or air service for six months or 
more shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b)(3).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1152; 38 C.F.R. 
§ 3.306. 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Based upon the evidence of record, the Board finds 
entitlement to service connection for asthma is not 
warranted.  The October 2000 VA examiner's opinion is 
persuasive in this case and together with private medical 
evidence of pre-service treatment for asthma demonstrates the 
obvious pre-service existence of asthma, rebutting the 
presumption of soundness on service entrance.  38 U.S.C.A. 
§ 1132.  The opinion and all other competent evidence of 
record also establish that asthma did not increase in 
severity during the veteran's active service.  The Board 
notes that the veteran's claims that he had more severe 
asthma problems during service are inconsistent with his 
September 1989 report of medical history (veteran noted a 
history of asthma, but stated last asthma symptoms were at 
approximately age 17), his August 1989 medical evaluation 
board examination findings, and his February 1990 VA 
examination findings.  Therefore, the veteran's claim must be 
denied.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against this claim.


ORDER

Service connection for asthma is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The revised duty to assist requires VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159.  

At his personal hearing in October 2002 the veteran testified 
that his service-connected recurrent epididymitis required 
treatment by his private physician (Dr. B. of the Cabarrus 
Urology Clinic, P.A.) 2 to 3 times per month.  It was also 
noted that all of the pertinent private treatment records 
were not included in the claims file.  As the criteria for a 
higher rating for the veteran's service-connected disability 
are based, in part, upon the extent and degree to which 
treatment is required (see 38 C.F.R. §§ 4.115a, 4.115b, Code 
7525), the Board finds additional development is required to 
obtain these private treatment records.

The September 2000 remand also requested a specific medical 
opinion as to the veteran's service-connected epididymitis; 
however, the October 2000 VA examination report did not 
provide the requested opinion.  The examiner did not address 
whether or not epididymitis was manifested by recurrent 
symptomatic infections requiring drainage and/or frequent 
hospitalizations (greater than two times a year) and/or 
requiring continuous intensive management.  The Board notes 
that a remand confers, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).

In addition, the Board notes that service medical records 
show the veteran reported he had 3 children and that he 
desired a vasectomy.  Private medical records dated in 
September 1994 show the veteran was status post vasectomy, 
but that he had a long history of epididymitis.  For an 
adequate opinion as to the effective date for the award for 
special monthly compensation for loss of a creative organ, a 
medical opinion is required to clarify whether the veteran 
has had a vasectomy and, if so, if that procedure was needed 
for epididymitis, or performed for other reasons.

Accordingly, further appellate consideration is deferred and 
the case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to the issues 
on appeal and to furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source identified.  

The veteran should be specifically 
requested to provide authorization for 
the release to VA of treatment records 
from the Cabarrus Urology Clinic, P.A., 
200 Medical Park Drive, Suite 280, 
Concord, NC 28025.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
genitourinary examination to determine 
the current severity of his service-
connected epididymitis.  The examiner 
must address: 
(a)	whether the veteran's epididymitis 
is manifested by recurrent symptomatic 
infections requiring drainage and/or 
frequent hospitalizations (greater 
than two times a year) and/or 
requiring continuous intensive 
management.  
(b)	whether the veteran has had a 
vasectomy and, if so, whether that 
procedure was performed because of 
epididymitis or whether it was done 
for other reasons.
The examiner must review the claims 
folder, including this remand in 
connection with the examination.  The 
rationale for any opinion given must be 
explained. 

3.  After the actions requested above are 
completed to the extent possible (as well 
as any other action deemed necessary), the 
RO should review the record and re-
adjudicate the issues remaining on appeal.  

If any remaining benefit sought is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to cooperate by reporting 
for an examination may adversely affect his claims.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



